DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 11/19/2021.
Applicant filed a response, amended claims 1, 7, and 13-15, and cancelled claim 12 on 02/14/2022. 
Claims 1-11 and 13-20 are pending, of which claims 16-20 are withdrawn. 
Claims 1-11 and 13-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui) and Hwang et al. (US 2014/0029212) (Hwang).
The Examiner has provided a machine translation of WO 2016163258.  The citation of the prior art in this rejection refer to the machine translation.
Regarding claims 1-2, 8, and 11
Lee teaches a foldable display device including a window panel and a display panel. The window panel includes a flexible area and a rigid area provided adjacent to at least one side of the flexible area. Given Lee teaches the window panel is provided on a surface of the display panel and protects the display panel, it is clear the window panel corresponds to a reinforced substrate and the display layer is disposed thereon. Further, given the rigid area is less flexible than the flexible area, it is clear the rigid area corresponds to a reinforced region adjacent to the flexible region. See, e.g., abstract, paragraphs [0053-0054] and [0058-0059], and FIGs. 15A-C.
Lee teaches a functional layer is provided on a surface of the window panel. Given Lee teaches the functional layer protects the window panel, it is clear the functional layer corresponds to a first barrier layer. Further, given that the functional layer is provided on a surface of the window panel, it is clear that the functional layer would provide some degree of barrier properties to the adjacent layer in the device. Paragraph [0132].
Lee teaches the display panel is in the form of an organic light-emitting diode (OLED) display panel. The display panel includes pixels PXL provided on the display area DA. Each pixel PXL includes a thin film transistor and an organic light-emitting diode (OLED). Paragraphs [0061-0062] and [0064-0065]. 
Lee teaches the window panel includes a first layer (L1) and a second layer (L2), wherein the second layer has a greater elastic modulus than the first layer. Therefore, the second layer corresponds to the first reinforced layer and the first layer corresponds to the first substrate. Paragraphs [0081-0082]. Lee teaches the first layer is disposed on the second layer and is present in the flexible region, therefore exhibiting flexibility. Given Lee teaches the second layer is present in the first and second rigid areas, it is clear the second layer comprises a reinforced portion disposed in the reinforced region, as the second layer would provide some degree of reinforcement. Paragraph [0086] and FIGs. 6 and 8-10.
Lee teaches a plurality of convex portions PR protrude from a surface of the first layer into the second layer in the flexible area FA, wherein the second layer forms a plurality of concave and convex portions between and interlocking with the convex portions PR and concave portions of the first layer in the flexible area FA. The convex portions of the second layer between and interlocking with the convex portions of the first layer correspond to the plurality of patterns of the first reinforced layer disposed in the flexible region. Paragraphs [0098-0099] FIGs. 6 and 8-9. As shown in FIGs. 6 and 8-9, the convex portions PR of the first layer fills the plurality of patterned spaces. Per claim 11. 
Lee further teaches the convex portion may have a square or rectangle shape. Given the convex portion, and thus inherently the concave portion, have a square or rectangular shape, it is clear the square or rectangle shape of the convex portion of the second layer is surrounded on at least three surfaces by the convex portion of the first layer including two side surfaces and an upper surface towards the first layer. Paragraph [0089]. Per claim 2. 

Lee does not explicitly teach the height of the plurality of convex portions of the second layer having a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region, and a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern greater than the second height and smaller than the first height. 
Lee teaches decreasing the thickness of the convex and concave portions of the second layer in the flexible area such that the first layer is thicker in the flexible area in comparison to the rigid areas. Therefore, the flexible area FA can be easily folded compared to the rigid areas RA1 and RA2 because, in the flexible area FA, the first layer having a relatively low elastic modulus has a thickness greater than that of the second layer which has a relatively high elastic modulus, and therefore the flexible area FA has an overall elastic modulus lower than the rigid areas RA1 and RA2. Paragraphs [0100-0101].
In light of the disclosure of Lee, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the second layer in the flexible area by ensuring the height of each convex portion of the second layer decreases towards a center of the display device in Lee, in order to produce a flexible area that can be easily folded as the first layer has a thickness greater than that of the second layer such that the flexible area has an overall elastic modulus lower than the rigid areas with predictable success, and thereby arrive at the claimed invention. 
Given Lee teaches the convex portions of the second layer decrease in height towards a center of the display device, it is clear the convex portions of the second layer include different sizes and shapes. Per claim 8. 

Lee does not explicitly teach the plurality of patterns of the first reinforced layer being disconnected from one another by respective ones of a plurality of pattern spaces and disconnected from the reinforced portion (A) or the width of the plurality of patterns in the flexible region (B). 
With respect to the difference, Yui (A) teaches a flexible device for a display device comprising a display layer, wherein the flexible device comprises a conductive layer 53 having a plurality of slits 53C and an insulating layer 14 disposed thereon and filling the plurality of silts 53C. Page 18, lines 10-13 and 26-29 and FIGs. 11A, 11B, 12A, 12B. 
Yui teaches the slit 53C is filled with a material that is more flexible than the layer provided with the slit 53C, that is, a material having a lower Young’s modulus. Page 19, lines 32-33. Therefore, the conductive layer 53 has a higher modulus of elasticity than the insulating layer 14. The conductive layer corresponds to the first reinforced layer and the insulating corresponds to the first substrate.
As shown in FIG. 11B, the insulating layer 14 extends through the entire cross section of the conductive layer 53, i.e., the slits extend through the entire cross section of the conductive layer 53 and the material with a lower elastic modulus fills it.
As Yui expressly teaches, in order to improve the bending resistance of a flexible device composed of a plurality of layers, simply providing slits in any layer will cause a difference in resistance to stress depending on each layer. Page 19, lines 36-38. 
As Yui expressly teaches, providing a plurality of slits 53C extending substantially parallel to the bending axis direction reduces the stress applied during bending to the layer comprising the plurality of slits 53C, therefore improving the bending resistance of the flexible device. Page 20, lines 2-13. 
Yui and Lee are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of providing slits in the layer exhibiting a higher modulus of elasticity and filling the slits with a material having a lower modulus of elasticity as provided by Yui, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form slits in the second layer of Lee and filling the slits by extending the convex portion of the first layer the opposite surface of the second layer of Lee in order fill the slits with a material having a lower modulus of elasticity, and increase the thickness of the first layer, in order to improve the bending resistance and flexibility of the flexible region, and thereby arrive at the claimed invention. 
Given Lee in view of Yui teaches forming slits in the second layer by extending the convex portions of the first layer to the opposite surface of the second layer to fill the slits with a material having a lower modulus of elasticity in the flexible area, it is clear the slits of the second layer would form a plurality of patterned spaces disconnecting the plurality patterns from one another and disconnecting the plurality of patterns from the reinforced portion. FIGS. 10-11 of Lee further supports this as the figures show that the convex portions PR protruding from the first layer from a planar view are disconnected from each other. Therefore, when the convex portions of the first layer of Lee are modified in view of Yui such that the convex portions of the first layer extend to the opposite surface of the second layer to form slits and fill those slits with a material having a lower modulus of elasticity, the first layer would form and fill a plurality of patterned spaces disconnecting the pattern of the convex portions of the second layer from one another and disconnecting the convex portions of the second layer from the reinforced portion.

	With respect to the difference, Hwang (B) teaches a foldable display device having an excellent folding characteristic without image quality deterioration on a folding portion. The foldable display includes a flexible display panel and a cover window positioned outside the flexible display panel and protecting the flexible display panel from an external impact, wherein the cover window includes a folding region where concave grooves are formed. See, e.g., abstract. 
	Hwang teaches the width of the concave grooves and the interval of the concave grooves is in a range of 40 to 100 nm. Paragraphs [0050-0051] and [0059] and FIG. 5. 
	As Hwang expressly teaches, if the width of the concave grooves and the interval of the concave grooves is less than 40 nm, pattern accuracy of the concave grooves and the interval of the concave grooves may be deteriorated when processing them. If the width of the concave grooves and the interval of the concave grooves is more than 100 nm, interference is generated for the image of the flexible display panel such that image quality deterioration is generated in the folding region and moiré is perceived by the eyes of the user. Paragraphs [0051-0052]. 
	Hwang and Lee in view of Yui are analogous art as they are both drawn to foldable display devices. 
	In light of the motivation of using a width of concave grooves and interval of concave grooves in a cover window as provided by Hwang, it therefore would have been obvious to one of ordinary skill in the art to ensure the width of the slits (i.e., concave grooves) and interval of slits of Lee in view of Yui is in the range of 40 to 100 nm, in order to maintain pattern accuracy and image quality, and thereby arrive at the claimed invention. 

Regarding claim 3
As shown in FIGs. 6 and 8-9 of Lee, the bottom surface of the second layer is exposed without being surrounded by the first layer.

Regarding claim 7
Lee further teaches the number of convex portions PR per unit area decreases with an increasing distance from the folding line FL located at the center of the flexible area FA. Paragraphs [0013] and [0112]. As shown in FIG. 8 of Lee, by modifying the convex portion of the second layer such that the convex portions have at least two convex portions having a different width, the second layer is substantially reduced towards a center of the folding line in the flexible area (i.e., reducing the amount of the second layer), which increases the overall elastic modulus in the flexible area as the second layer has a relatively high elastic modulus. 
Therefore, as shown in FIG.8, by modifying the width of the convex portions of the first layer in order to increase elastic modulus in the flexible area, the width of the convex portions of the second layer will inherently also be modified. Therefore, at least two convex portions of the convex portions of the second layer have different widths from each other. 

Regarding claim 9
Lee further teaches employing a plurality of flexible regions in the foldable display device. Paragraph [0125] and FIGs. 14A-C. 

Regarding claim 10
As shown in in FIGs. 6 and 8-9 of Lee, Lee teaches convex portions of the second layer in the flexible area FA comprises a supporter and a convex portion protrude from the supporter.  Annotated FIG. 9 of Lee exemplifies the supporter, the portion labeled 1, and the convex portion, the portion labeled 2. 
                 
    PNG
    media_image1.png
    355
    1094
    media_image1.png
    Greyscale

(Lee, FIG. 9)
Regarding claim 15 
Lee in view of Yui, and Hwang teaches all of the limitations of claim 1 above. Lee further teaches the window panel includes three or more layers, wherein the relationship between the first and second layers can be identically applied to a relationship between additional layers. Paragraph [0094].
Therefore it would have been obvious to one of ordinary skill in the art to include a third and fourth layer identical to the first and second layer in the window panel of Lee in view of Yui and Hwang, as Lee teaches it is possible to include additional layers wherein the relationship between the first and second layers can be identically applied to a relationship between the additional layers, and thereby arrive at the claimed invention. 
Given the third layer is identical to the first layer and the the fourth layer is identical to the second layer, it is clear the fourth layer corresponds to a second reinforcement layer comprising a second flexible region, wherein the fourth layer is surrounded by the third layer, that corresponds to the second substrate, on at least three surfaces, wherein a modulus of elasticity of the fourth layer is greater than a modulus of elasticity of the third layer. 

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui) and Hwang et al. (US 2014/0029212) (Hwang), as applied in claim 1 above, and further in view of Namkung et al. (US 2015/0077953) (Namkung).
Regarding claim 4-6
Lee in view of Yui and Hwang teaches all of the limitations of claim 1 above, however does not explicitly teach the second layer comprising inorganic material. Lee further teaches the second layer is formed of polycarbonate, polyimide, polyamide, or poly(methyl methacrylate) and the first layer is formed of acrylic or silicone resins. Lee, paragraphs [0084-0085]. 
With respect to the difference, Namkung teaches a protective layer has an elastic coefficient from about 10 MPa to about 200 GPa, wherein the protective layer is formed from an organic layer including polycarbonate, polyimide, polyamide, or poly(methyl methacrylate), a metal layer (i.e., conductive material) including silver, titanium, carbon nanotube, or graphene, and a inorganic layer comprising inorganic material. The protective layer is formed on a pad electrode by coating an acryl-based or silicon-based resin on the pad electrode. Paragraphs [0032] and [0035-0037].
 As Namkung expressly teaches, the protective layer alleviates a high stress applied to the pad electrode, wherein the protective layer prevents cracks in the pad electrode so that the reliability of display apparatus may be enhanced. Paragraph [0035]. 
Namkung and Lee in view of Yui and Hwang are analogous art as they are both drawn to a display device using a polymer layer. 
In light of the motivation of using the material of the protective layer as provided by Namkung, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the second layer of Lee in view of Yui and Hwang includes an organic layer, a metal layer including silver, titanium, carbon nanotube, or graphene, and an inorganic layer comprising inorganic material, in order to alleviate a high stress applied to the display panel and prevent cracks so that the reliability of the display apparatus may be enhanced, and thereby arrive at the claimed invention. 		

Claim 1 is alternatively, and claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) in view of Yui et al. (WO 2016/163258) (Yui), Hwang et al. (US 2014/0029212) (Hwang), and Lee (US 2014/0037928) (Lee II). 
Regarding claims 1 and 13-14
Lee teaches a foldable display device including a window panel and a display panel. The window panel includes a flexible area and a rigid area provided adjacent to at least one side of the flexible area. Given Lee teaches the window panel is provided on a surface of the display panel and protects the display panel, it is clear the window panel corresponds to a reinforced substrate and the display layer is disposed thereon. Further, given the rigid area is less flexible than the flexible area, it is clear the rigid area corresponds to a reinforced region adjacent to the flexible region. See, e.g., abstract, paragraphs [0053-0054] and [0058-0059], and FIGs. 15A-C.
Lee teaches the display panel is in the form of an organic light-emitting diode (OLED) display panel. The display panel includes pixels PXL provided on the display area DA. Each pixel PXL includes a thin film transistor and an organic light-emitting diode (OLED). Paragraphs [0061-0062] and [0064-0065]. 
Lee teaches the window panel includes a first layer (L1) and a second layer (L2), wherein the second layer has a greater elastic modulus than the first layer. Therefore, the second layer corresponds to the first reinforced layer and the first layer corresponds to the first substrate. Paragraphs [0081-0082]. Lee teaches the first layer is disposed on the second layer and is present in the flexible region, therefore exhibiting flexibility. Given Lee teaches the second layer is present in the first and second rigid areas, it is clear the second layer comprises a reinforced portion disposed in the reinforced region, as the second layer would provide some degree of reinforcement. Paragraph [0086] and FIGs. 6 and 8-10.
Lee teaches a plurality of convex portions PR protrude from a surface of the first layer into the second layer in the flexible area FA, wherein the second layer forms a plurality of concave and convex portions between and interlocking with the convex portions PR and concave portions of the first layer in the flexible area FA. The convex portions of the second layer between and interlocking with the convex portions of the first layer correspond to the plurality of patterns of the first reinforced layer disposed in the flexible region. Paragraphs [0098-0099] FIGs. 6 and 8-9. As shown in FIGs. 6 and 8-9, the convex portions PR of the first layer fills the plurality of patterned spaces. 
Lee further teaches the convex portion may have a square or rectangle shape. Given the convex portion, and thus inherently the concave portion, have a square or rectangular shape, it is clear the square or rectangle shape of the convex portion of the second layer is surrounded on at least three surfaces by the convex portion of the first layer including two side surfaces and an upper surface towards the first layer. Paragraph [0089]. 

Lee does not explicitly teach the height of the plurality of convex portions of the second layer having a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region, and a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern greater than the second height and smaller than the first height. 
Lee teaches decreasing the thickness of the convex and concave portions of the second layer in the flexible area such that the first layer is thicker in the flexible area in comparison to the rigid areas. Therefore, the flexible area FA can be easily folded compared to the rigid areas RA1 and RA2 because, in the flexible area FA, the first layer having a relatively low elastic modulus has a thickness greater than that of the second layer which has a relatively high elastic modulus, and therefore the flexible area FA has an overall elastic modulus lower than the rigid areas RA1 and RA2. Paragraphs [0100-0101].
In light of the disclosure of Lee, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the second layer in the flexible area by ensuring the height of each convex portion of the second layer decreases towards a center of the display device in Lee, in order to produce a flexible area that can be easily folded as the first layer has a thickness greater than that of the second layer such that the flexible area has an overall elastic modulus lower than the rigid areas with predictable success, and thereby arrive at the claimed invention. 
Given Lee teaches the convex portions of the second layer decrease in height towards a center of the display device, it is clear the convex portions of the second layer include different sizes and shapes. 

Lee does not explicitly teach the plurality of patterns of the first reinforced layer being disconnected from one another by respective ones of a plurality of pattern spaces and disconnected from the reinforced portion (A), the width of the plurality of patterns in the flexible region (B), or the presence of a first barrier layer on the reinforced substrate (C). 
With respect to the difference, Yui (A) teaches a flexible device for a display device comprising a display layer, wherein the flexible device comprises a conductive layer 53 having a plurality of slits 53C and an insulating layer 14 disposed thereon and filling the plurality of silts 53C. Page 18, lines 10-13 and 26-29 and FIGs. 11A, 11B, 12A, 12B. 
Yui teaches the slit 53C is filled with a material that is more flexible than the layer provided with the slit 53C, that is, a material having a lower Young’s modulus. Page 19, lines 32-33. Therefore, the conductive layer 53 has a higher modulus of elasticity than the insulating layer 14. The conductive layer corresponds to the first reinforced layer and the insulating corresponds to the first substrate.
As shown in FIG. 11B, the insulating layer 14 extends through the entire cross section of the conductive layer 53, i.e., the slits extend through the entire cross section of the conductive layer 53 and the material with a lower elastic modulus fills it.
As Yui expressly teaches, in order to improve the bending resistance of a flexible device composed of a plurality of layers, simply providing slits in any layer will cause a difference in resistance to stress depending on each layer. Page 19, lines 36-38. 
As Yui expressly teaches, providing a plurality of slits 53C extending substantially parallel to the bending axis direction reduces the stress applied during bending to the layer comprising the plurality of slits 53C, therefore improving the bending resistance of the flexible device. Page 20, lines 2-13. 
Yui and Lee are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of providing slits in the layer exhibiting a higher modulus of elasticity and filling the slits with a material having a lower modulus of elasticity as provided by Yui, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form slits in the second layer of Lee and filling the slits by extending the convex portion of the first layer the opposite surface of the second layer of Lee in order fill the slits with a material having a lower modulus of elasticity, and increase the thickness of the first layer, in order to improve the bending resistance and flexibility of the flexible region, and thereby arrive at the claimed invention. 
Given Lee in view of Yui teaches forming slits in the second layer by extending the convex portions of the first layer to the opposite surface of the second layer to fill the slits with a material having a lower modulus of elasticity in the flexible area, it is clear the slits of the second layer would form a plurality of patterned spaces disconnecting the plurality patterns from one another and disconnecting the plurality of patterns from the reinforced portion. FIGS. 10-11 of Lee further supports this as the figures show that the convex portions PR protruding from the first layer from a planar view are disconnected from each other. Therefore, when the convex portions of the first layer of Lee are modified in view of Yui such that the convex portions of the first layer extend to the opposite surface of the second layer to form slits and fill those slits with a material having a lower modulus of elasticity, the first layer would form and fill a plurality of patterned spaces disconnecting the pattern of the convex portions of the second layer from one another and disconnecting the convex portions of the second layer from the reinforced portion.

	With respect to the difference, Hwang (B) teaches a foldable display device having an excellent folding characteristic without image quality deterioration on a folding portion. The foldable display includes a flexible display panel and a cover window positioned outside the flexible display panel and protecting the flexible display panel from an external impact, wherein the cover window includes a folding region where concave grooves are formed. See, e.g., abstract. 
	Hwang teaches the width of the concave grooves and the interval of the concave grooves is in a range of 40 to 100 nm. Paragraphs [0050-0051] and [0059] and FIG. 5. 
	As Hwang expressly teaches, if the width of the concave grooves and the interval of the concave grooves is less than 40 nm, pattern accuracy of the concave grooves and the interval of the concave grooves may be deteriorated when processing them. If the width of the concave grooves and the interval of the concave grooves is more than 100 nm, interference is generated for the image of the flexible display panel such that image quality deterioration is generated in the folding region and moiré is perceived by the eyes of the user. Paragraphs [0051-0052]. 
	Hwang and Lee in view of Yui are analogous art as they are both drawn to foldable display devices. 
	In light of the motivation of using a width of concave grooves and interval of concave grooves in a cover window as provided by Hwang, it therefore would have been obvious to one of ordinary skill in the art to ensure the width of the slits (i.e., concave grooves) and interval of slits of Lee in view of Yui is in the range of 40 to 100 nm, in order to maintain pattern accuracy and image quality, and thereby arrive at the claimed invention. 

With respect to the difference, Lee II (C) teaches a substrate section for a flexible display device, wherein the substrate includes a first substrate 101, a reinforcing layer 103, a second substrate 102, a first barrier layer 104 and a second barrier layer 105, wherein the second substrate is formed of a flexible synthetic resin. Lee II teaches the first barrier layer 104 is disposed on the second substrate 102 and the second substrate 102 is disposed on the first substrate 101. Given Lee II teaches the second substrate is formed of a flexible synthetic resin it is clear the substrate has flexibility. See, e.g., abstract, paragraphs [0016] and [0019], and FIG. 1.
As Lee II expressly teaches, the substrate section prevents adhesion loss between a reinforcing layer and a barrier layer, thereby preventing a peel-off phenomenon between an inorganic barrier layer and a reinforcing layer (Lee II, abstract). 
As Lee II expressly teaches, the first and second barrier layer prevent impurities such as oxygen, moisture, or the like, from penetrating into an organic light emitting unit through the first and second substrates (Lee II, [0026]). 
Lee II and Lee in view of Yui and Hwang are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of using the substrate section as provided Lee II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the substrate section of Lee II as the base substrate of Lee in view of Yui and Hwang, in order to prevent a peel-off phenomenon between an inorganic barrier layer and a reinforcing layer, prevent impurities from penetrating an organic light emitting unit, and produce a substrate for a flexible display device with predictable success, and thereby arrive at the claimed invention. 

 Response to Arguments	
In view of the amendment to claim 7, the previous 35 U.S.C. 112(a) rejection is withdrawn. 

The previous rejection of claims 1-11 and 13-15 are substantially maintained. Any modification to the rejection or new grounds of rejection is in response to the amendment of claim 1. 
	
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Firstly, as shown in Figs. 5A and 5B, the first substrate (10) surrounds at least three surfaces of the first reinforced layer (2). 


    PNG
    media_image2.png
    218
    552
    media_image2.png
    Greyscale

On the contrary as shown in FIG. 6 of Lee, the alleged first substrate (second layer, L2) does not surround at least three surfaces of the alleged reinforced layer (first layer, L1). That is, the alleged first substrate (L2) is disposed on the alleged reinforced layer (L1). 

    PNG
    media_image3.png
    272
    542
    media_image3.png
    Greyscale
”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
Lee further teaches the convex portion may have a square or rectangle shape. Given the convex portion, and thus inherently the concave portion, have a square or rectangular shape, it is clear the square or rectangle shape of the convex portion of the second layer is surrounded on at least three surfaces by the convex portion of the first layer including two side surfaces and an upper surface towards the first layer. Paragraph [0089]. While Fig. 6 of Lee does not utilize a square or rectangle shape, Lee teaches a square or rectangle shape may be used. Therefore, like FIG. 5A of Applicant’s invention, the convex portions possessing a square or rectangle shape would allow for the first layer, i.e., the first substrate, to surround at least three surfaces of the second layer, i.e., the first reinforced layer.

	
Applicants further argue:
“Secondly, as shown in FIGs. 6 and 10 together, the first reinforced layer 20 is disposed below the first substrate 10. The display layer D including a thin film transistor 70 and an organic light device OLED may be disposed on the first substrate 10. Thus, the first substrate 10 may support the display layer D.
Since the first substrate 10 includes a flexible material, the first substrate 10 may be more susceptible to ingress of moisture or oxygen therethrough compared to a glass substrate, which degrades the image quality and deteriorates the lifespan of the display layer D. Therefore, the first barrier layer 31 may be disposed between the display layer D and the first substrate 10  to block penetration of moisture or oxygen toward the display layer D from the bottom of the first substrate 10.
On the other hand, Lee is about a window panel WP. According to Lee, the window panel WP is provided on a front surface of a display panel DSP, thereby protecting the display panel DSP. Thus, the first substrate 10 of the present invention may support the display layer D, whereas the window panel WP of Lee may protect the display panel DSP. 
The first barrier layer 31 and the display layer D including the thin film transistor 70 and the organic light device OLED may be disposed on the reinforced layer. However, no other components are disposed on the window panel WP of Lee. Therefore, the present invention and Lee are different from each other. 
[0059] The window panel WP is provided on a front surface of the display panel DSP, which displays images, thereby protecting the display panel DSP. The window panel WP may be positioned on the outermost portion of the foldable display device, thereby protecting the display panel DSP from external stress of impact. Further, at least a portion of the window panel WP may have flexibility, and thus, it is possible to easily fold the foldable display device. The window panel WP will be described in more detail below.
See e.g., paragraph [0059] of Lee”

Remarks, pg. 10-11
The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first barrier layer may be disposed between the display layer and the first substrate to block penetration of moisture or oxygen toward the display layer from the bottom of the first substrate) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Secondly, the fact remains Lee teaches the display panel is disposed on the window panel, as shown in FIGs. 15A-C. Given the window panel includes reinforced portions, it is clear the window panel corresponds to a reinforced substrate. Paragraph [0086]. Lee further teaches the display panel is in the form of an organic light-emitting diode (OLED) display panel. The display panel includes pixels PXL provided on the display area DA. Each pixel PXL includes a thin film transistor and an organic light-emitting diode (OLED). Paragraphs [0061-0062] and [0064-0065]. Therefore, under broadest reasonable interpretation, Lee meets the limitation requiring a display layer disposed on the reinforced substrate and including a thin-film transistor and an organic light emitting display. It is the Examiner’s opinion the limitation “a display layer disposed on the reinforced substrate” does not differentiate the instantly claimed invention from the teaching of Lee. The fact remains the display panel and the window panel are disposed on each other, as shown in FIGs. 15 A-C. 
Lee further teaches a functional layer is provided on a surface of the window panel. Given Lee teaches the functional layer protects the window panel, it is clear the functional layer corresponds to a first barrier layer. Further, given that the functional layer is provided on a surface of the window panel, it is clear that the functional layer would provide some degree of barrier properties to the adjacent layer in the device. Paragraph [0132]. Therefore, under broadest reasonable interpretation, Lee meets the limitation requiring a first barrier layer disposed on the window panel, i.e., the reinforced substrate. 
In the alternative, Lee in view of Yui, Hwang, and Lee II meets the limitations of claim 1 as the base substrate of the display panel includes the first barrier layer. Given the display panel is disposed on the window panel, i.e., the reinforced substrate, and given the display panel includes the first barrier layer, it is clear the first barrier layer is also disposed on the window panel, i.e., the reinforced substrate. Therefore, Lee in view of Yui, Hwang, and Lee II meet the limitation requiring a first barrier layer disposed on the window panel, i.e., the reinforced substrate.

	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789